       Case 2:18-cr-00292-DWA Document 508 Filed 07/12/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                  )
                                               )
                                               )
    -vs-                                       )       CR 18-292
                                               )
ROBERT BOWERS,                                 )
                                               )
      Defendant.                               )

AMBROSE, Senior District Judge.




                                 ORDER OF COURT

      AND NOW, this 12th day of July, 2021, it is hereby ORDERED that the parties

meet and confer regarding a date(s) for the completion of physical evidence review.

Such review shall not be predicated upon the exchange of case litigation packets. The

Court expects that such review will be done by the end of September.

                                               BY THE COURT:

                                               ____________________________
                                               Donetta W. Ambrose
                                               United States Senior District Judge
